 CARPENTERS, LOCAL 948United Brotherhood of Carpenters and Joiners ofAmerica,LocalNo. 948,AFL-CIOandChrisHansen Construction Co., Inc.Case 18-CC-309February 9, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn September 29, 1970, Trial Examiner Herzel H.E. Plaine issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inthe unfair labor practices alleged in the complaint,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's De-cision and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its pow-ers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as consistent herewith.483halls copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 18, after being dulysigned by the Union's authorized representative, shallbe posted by the Union immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Union toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Return to the Regional Director for Region 18,by mail or otherwise, a sufficient number (as de-termined by him) of the signed copies of the notice forposting by Hansen, Frank's, and others of Hansen'ssubcontractors, if they are willing, at all locationswhere notices to employees and contractors and sub-contractors are customarily posted.(c)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.1 In adopting the Trial Examiner's finding that Respondentengaged inunlawful secondary activity by picketing Chris Hansen Construction Co.,Inc, we do not find it necessary to pass upon the question of whether the"status quo" agreement, entered into between theInternationalCarpentersand Lathers Unions, was incorporated by reference into the operative collec-tive-bargaining agreement betweenRespondentand Chris Hansen Construc-tion Co, Inc. In our view,evenifRespondent was not legally bound by the"status quo" agreement, its picketing was improperly directedat regulatingthe labor relations of Frank'sPlastering,Hansen's subcontractor,and conse-quently violatedSection 8(b)(4)(ixii)(B) of the ActCement Masons Local No812, AFL-CIO182 NLRB No 131,Roofers Union Local No 36, AFL-CIO150 NLRB 1412, andNortheastern Indiana Building Construction TradesCouncil,148 NLRB 8542 In the eventthatthis Orderis enforcedby a Judgment of a United StatesCourt of Appeals, the words in the noticereading "Postedby Order of theNational Labor RelationsBoard" shallbe changed to read "PostedPursuantto a Judgmentof theUnited States Court of Appeals Enforcingan Order ofthe National Labor Relations Board "ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, UnitedBrotherhood of Carpenters and Joiners of America,Local No. 948, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from engaging in, or inducingor encouraging employees of Chris Hansen Construc-tion Co., Inc., or its subcontractors to engage in, astrike or picketing or refusal to perform services in thecourse of employment, or otherwise threatening orcoercing Hansen or its subcontractors, where an ob-ject thereof is to force Hansen to cease doing businesswith subcontractor Frank's Plastering Company or toforce Hansen's subcontractors to cease doing businesswith Frank's.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at the Union's business offices and meetingTRIAL EXAMINER'S DECISIONHERZEL H.E. PLAINE, Trial Examiner: This is a proceedingcharging Respondent, United Brotherhood of Carpentersand Joiners of America, Local No. 948, AFL-CIO (theUnion), with having picketed the several construction jobsin Sioux City of the Charging Party (Hansen), a generalconstruction contractor, and with having induced a strikethat caused work stoppage of those jobs by Hansen's em-ployees and the employees of Hansen s subcontractors, withan object of forcing Hansen and the subcontractors to ceasedoing business with one of the subcontractors, Frank's Plas-teringCompany (Frank's), in violation of Section8(b)(4)(i)(ii)(B) of the National Labor Relations Act (theAct).The complaint was issued June 23, 1970, on a charge filedby Hansen April 20, 1970, and an amended charge filedJune 23, 1970.The Union's answer was a general denial of any wrong-doing. Its defense at trial was that it picketed and struck theHansen jobs because Hansen allegedly breached its collec-tive-bargaining agreement with the Union by subcontract-ing alleged carpenters' work-installation of metal studs to188 NLRB No. 77 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceive drywall-to Frank's who performed the work withlathers(under a collective-bargainingagreementwith Lath-ers Union Local 113). In response to Hansen's showing ofa long-standing"status quo agreement between the Car-penters and Lathers Unions, by which both unions haveagreednot to press or process jurisdictional disputes be-tween themconcerninginstallation of metal studs, pendingresolution of the issue by union committees, and to respectthe contractor's assignmentof such work on each job, theUnion (Carpenters) contended it had not sought by thepicketing and strike to undo the subcontract with Frank'sor the assignment made by Frank's to lathers, but was seek-ing to collect from Hansen moneydamages, for carpenters,equivalent to thewagespaid the lathers by Frank s.Thus theissueiswhether general contractor Hansen is theemployer with whom the Unionhas aprimary labor dis-pute, for preservation of work of its members on a construc-tion job, that justified the picketing and strike (as the Unioncontends);or (asthe General Counsel and Hansen contend)whetherHansenand its subcontractors, other than Frank's,are secondary or neutral employers in a primary labor dis-pute between the Union and subcontractor Frank's, arisingbecause Frank's uses lathersrather than carpenters to dothe disputed installation work,makingthe Union's strikeaction illegalpressureon the neutrals to induce the primaryemployer, Frank's, to change its operations as the Unionwishes or give up its subcontract.The case was tried on August 5, 1970, at Sioux City, Iowa.Counsel for the General Counsel, for the Union, and for theCharging Party have filed briefs.Upon the entire record of the case, including my observa-tion of thewitnesses,and after due consideration of thebriefs, I make the following:FINDINGS OF FACTIJURISDICTIONThe Respondent Union is, as the parties concede, a labororganizationwithin themeaningof Section 2(5) of the Act.Hansen, the Charging Party, is a corporation engaged inthe building construction businessas a generalcontractor,with its principal place of business at Sioux City, Iowa. Forthe performance of its construction contracts, Hansen usesboth direct employees of its own and subcontractors in thevarious building trade specialties.In the operation of its business, Hansen annually pur-chasesand receives goods and materials valued in excess of$50,000 from points outsideIowa.Likewise subcontractorsBeanPlumbing, Earl's Window Service, Nystrom Electric,and Hagen Plumbing and Heatingeach purchase and re-ceive annually, from points outside Iowa, goods and mate-rials valued in excessof $50,000.Hansen, and the said subcontractors, are each employersengaged incommercewithin themeaning ofSection 2(6)and (7) of the Act, as the parties admit.IITHEUNFAIR LABOR PRACTICESA.The ContractRelationshipsIn April 1970,Hansen was engaged in several construc-tion projects in SiouxCity.Among these was the remodelingof the Orpheum Building for Iowa Public Service.Subcon-tracts were let for much of the work,according to Hansen'spresident, Robert M.McCline,such as the plumbing, elec-tric, ceilings,floor coverings,and metal stud and drywallinstallations.Among the subcontractors on the OrpheumBuilding were Nystrom Electric, Beam Plumbing, Earl'sWindow Service, and Frank'sPlasteringCompany(Frank's).Frank's had a subcontract, dated December 2, 1969 (G.C.Eyh. (G.C. Exh. 3), to supply the material and labor tocomplete installation of the metal studs and drywall (thecontract spoke in terms of "installation of all necessarysheetrock and metal studs"). McCline testified that the workcontemplated the use of a "rapid smooth plaster finish,"involving a thin putty coat applied over a drywall, and wasnot the kind of work done byhis carpenters, but was typical-ly subcontracted work. Frank's was a subcontractor he hadused before, said McCline, and, he said, had been awardedthis subcontract, on the basis of competitive bids, as thelowest responsible bidder who employed union employees,paid union wages, and abided by union conditions. Some ofHansen's other drywall subcontractors, said McCline, hadcollective-bargaining contracts with the Carpenters' Union,but Frank's was the only one that had a contract with theLathers Union.According to Robert Frank, of Frank's, his company isprincipally a wall and ceiling contractor, and he put twomen, both lathers, on the Orpheum Building job to performthe subcontract with Hansen, installing metal studs anddrywall. They began in late March or early April, accordingto Hansen's President McCline. The two lathers were unionmen, both members of Local 113, Wood and Wire Lathers,of Sioux City, with whom, as indicated, Frank's had a col-lective bargainingagreement as a memberof a local lathingand plastering contractors' association (G.C. Exh. 7).1As a member of the Master Builders Association of SiouxCity,Hansen had a collective-bar aiing agreement withthe Carpenters Union, (G.C. Exh. 2) (agreement), and pur-suant thereto Hansen had used the Union as the source forreferral of job applicants for its employment needs. Underthe agreement, article I, section 1, Hansen recognizes theUnion as bargaining agent for all employees who engage inthe work of carpenters (and certain other classes not mate-rial here); and, article I, section 2 defines carpenter work asincluding all work "commonly recognized as carpenterwork plus" specific additions, one of which, in section 2(k),is the `constructing and installing of all light iron and metalstuds ... which are to receive material to be applied bycarpenters such as gypsum board (drywall, or used as black-board), wood ... plastics or composition board, or anysimilar material.2 Installation of metal studs and runners toreceive lath and plaster shall be awarded as per Article VIof this Agreement.Article VI of theagreementprovides, in section 1, thatjurisdictional disputes which cannot be settled locally be-tween representatives of the unions claiming jurisdictionand representatives of the MasterBuildersAssociation ofSioux City, shall, on 48 hours notice by any party, be settledin accordance with the procedural rules and regulations ofthe National Joint Board for Settlement of JurisdictionalDisputes in the Building and Construction Industry; andthat during the pendency of such a matter, all work shallcontinue and lockouts, strikes, slowdowns, or wallkoffsshall be in violation of the agreement. Section 2 of article1Frank's alsowas party to collective-bargaining agreementswith two oth-er unions,the PlasterersUnion,and the CeramicTileWorkers Union, buthad no agreement with the CarpentersUnion,the Respondent in this can2This provision,relating toinstallingmetalstuds for drywall, is the subjectof a special jurisdictional (status quo) agreement between the Carpenters andLathers InternationalUnions, discussedinfra3This provision,relating to installing metal studs for lath and plaster, isthe subjectof a generaljurisdictionalarrangement among the BuildingTrades Unions, discussedinfra CARPENTERS, LOCAL 948VI provides that any dispute as to interpretation of theagreement,other than a jurisdictional dispute, shall be set-tled if possiblebetween arepresentative each of the Unionand Hansenwithin 24 hours (or longer if agreed) after thefiling of a complaint. If no agreement is reached the disputeshall be referred to an arbitration board of four (chosenfrom eightdesignees, four designated by each side, and twonames strikenby each side from the designation of theother), and heard and decided by the board within 72 hours.A majority decision of the arbitration board is to be bindingon the arties, but if no decision is reached or if the contrac-tor refuses to abide by the board's decision, the Unionreversesits right to strike to enforce the provisions of theagreement.The agreementalso provides in article VII, entitled "Sub-Contracting," that Hansen will refrain from using, throughsubcontracting or other device, "the services of any personwho does not observe thewages,hours, and conditions ofemployment established by labor unions having junsdictionover the type of services performed." Both Hansen and theUnion were agreed, in their testimony, that article VII rec-ognizes, though not stated affirmatively, the right of Hansento subcontract for purposes that do not violate the statedprohibition. UnionBusinessRepresentative Anthony Boecontended, in addition, that though not affirmatively statedin articleVII or elsewherein the agreement,Hansen maynot, through subcontract, give whatever is described as car-penters'work in the scope of workclause, article I, section2 above, to any but carpenters.Hansendisagreed.In this connection, and particularly relevant to article I,section 2(k)-the installation of metal studs for drywall-there is a further contractarrangementbetween the Carpen-ters InternationalUnion and the Lathers IntemationalUn-ion, referred to by the parties as the status quo agreement,to which the contractors'associationshave also been pri-vy.4Apparently the two unions have been engaged in along-standingjurisdictional dispute as to whether the instal-lation of metal studsfor drywall is carpenters' or lathers'work. As a result, in 1965, by an exchange of telegrams andletter(G.C. Exhs. 8, 9, 10), a truce, binding on all affiliatedlocal unions, was established, referred to as the status quoagreement,under which both unions agreed that eachwould appoint a committee to resolve the dispute. Pendingresolutionof the dispute, the understanding was that "workwill proceed in accordance with the contractor's assign-ment," and that neither union would process cases involvingsuch work while the committees are considering and at-tempting to resolve the jurisdictional dispute (G.C. Exh. 10).At the time of the trial, it appeared that the union com-mittees had not yet resolved the jurisdictional dispute andthat the May-June 1965 status quo agreement was still ineffect.Union Representative Boe acknowledged full aware-ness of thestatus quo agreement,and of course it was inexistencein 1967 when the most recent agreement betweenthe Union and Hansen was renewed. This agreement wasfor a term of 3 years from May 1, 1967, to April 30, 1970,and, in therespects material here, such as the scope of workprovisions, was generallysimilar toa revious agreement,according to Union Representative floe. The aggreementlapsed withoutrenewal onApril 30, 1970, and the strike,which be an on April 17, 1970, over subcontractor Frank'swork in the OrpheumBuilding,became a generaleconomicstrike by five or six unions for a new contract, according toPresidentMcCline of Hansen.4 On this latter score,see General Counsel's Exhibit 11, a letter dated April13, 1970,indicating assurances to the association of wall and ceiling contrac-tors from the Carpenters International Union that the Union would coo-perate in giving effect to the status quo agreement as it affected this case485B.The Strike Action,April 17-30, 1970Union Representative Boe testified that in early April1970, in a visit to the Orpheum Building job,he observedtwo men whom he knew were not carpenters(and who werethe two lathers assigned by Frank's) installing metal studs.Boe said he did not talk to the men,that he did not knowtheir craft but assumed they might be lathers,and that hedid not ascertain the wages they were paid or whether theywere working according to the working rules,which rules,he insisted,applied to all on the job. Nevertheless, Boeimmediately called President McCline and,in his absence,talked with William Jacobsen,Hansen's expediter.This call was onApril 9,testified Expediter Jacobsen, andUnion Representative Boe told him there was a problem atthe Orpheum Building job,that lathers were installing metalstuds and drywall partitions and that Hansen "should getthese people off this work because this work belonged to thecarpenters."Jacobsen told Boe that Hansen had subcon-tracted the work to Frank'sand to call and talk to Mr.Robert Frank,since he was the contractor doing the work.Boe replied he would not talk to Mr. Frank since the con-tract the Union had was with Hansen and not with Frank's.Jacobsen then said he would relay the information toFrank's but could do nothing more.Jacobsen telephonedRobert Frank at once and told him of Boe's message, andsaid also,according to Frank, that there would be a strikeifFrank did not hire carpenters. Jacobsen testified thatFrank said he would not pull his people off the job. Jacob-sen also informed President McCline(at home at the time)of Boe's call.UnionRepresentativeBoe agreed with ExpediterJacobsen's testimony that he,Boe, described to Jacobsenwhat he saw at the Orpheum Building,that he called it-twononcarpenters installing metal studs-a violation of theagreement and said he wanted to get together with PresidentMcCline to resolve the problem.On direct examination,Boe denied saying that Hansen had to get the lathers off thework. He added that he has never taken that position. Nev-ertheless,on cross-examination,Boe admitted he told ex-pediter Jacobsen there would be no problem if the latherswere not on the job.In the total circumstances, I findJacobsen's testimony to be credible.'Boe also conceded at the trial that there would have beenno problem if carpenters were doing the work subcontract-ed to Frank's and that, while he was seeking damages onbehalf of the carpenters from Hansen,Hansen had the alter-native of persuading Frank's that the work under its sub-contract was work"covered" for the carpenters by theagreement with Hansen and the area contractors and wasso assigned in the past 6 or 7years.6If, as a result,the latherswere taken off the job,said Boe, he would not have pressedthe claim for damages against Hansen.On April 10, the next day following the telephone call toExpediter Jacobsen,Boe dispatched to President McClmea telegram(G.C. Exh.4) stating that Hansen had violatedthe subcontracting provision,article VII, and the scope ofwork provision,article I, section 2(k), of the agreement5Boe's capacityfor doubletalk,illustratedinfra,did not helpinspire confi-dencein his denial6There wasno evidence,other thanUnion Representative Boe's assertion,that practicallyall installations of metal studsfor drywall were done bycarpenters PresidentMcClure testifiedthat others besides carpenters havedone thistype of workand that he had usedFrank's on previousjobs beforeand Frank's didnot use carpentersin this work.Robert Frank testified heencountered no troublebefore in using lathers for this kind of work. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween Hansen and the Union.McChne called Boe andwas told by Boe he had violated the agreement by doingwork with Frank's because the metal stud installation waswithin the Union's scope of work.The two men disagreedon this contention and agreed to go to arbitration (underarticle VI,section 2 of the agreement).The arbitrators,two for each side,were selected and meton April 16, 1970.President McCline and Union Represent-ative Boepresented and argued their contentions(summa-rized in G.C. Exh.6).McCline contended that the statusquo agreement between the Carpenters and Lathers Unions(G.C. Exhs.8, 9, 10, described under heading A above)recognized the right of the performing contractor or sub-contractor to make assignments of the work involved inFrank's subcontract and whichever craft obtained the workwas entitled to perform it. Boe's reply was ambivalent. Hesaid the Union did not deny the right of the contractor tosubcontract anything he wanted to subcontract or to assignwork to whomever he saw fit,and, because of the status quoagreement,the Union was not asking that the assignment bechanged.However,because it was the intent of the scope ofthe work clause of the agreement between contractors andUnion to protect the carpenters'work, Boe claimed that thearea contractors could not "give away"carpenters' workthrough the "subterfuge"of subcontracting and that theygenerally avoided so doing by advising subcontractors thatcertain work belonged to crafts with whom the contractorshad collective-bargaining agreements.For this "violation ofcontract"-presumably failure of contractor Hansen to no-tify and require subcontractor Frank's to perform his jobwith carpenters-the Union was asking damages from Han-sen equal to the wages lost by the carpenters; i.e. pay for thehours worked by the lathers.?The arbitration board deadlocked 2-2 and referred thematter back to the parties unresolved that same day, April16.According to Union Representative Boe, the union com-mittee decided to strike Hansen because of the alleged con-tract violation and the first pickets ap eared the next day,Friday,April 17,at the Orpheum Building,where subcon-tractor Frank'swas working,and at several other Hansenjobsites in Sioux City.As picketsappeared,employees ofthe contractor and subcontractorsrefusedto cross the pick-et lines;by Monday,April 20,work had ceased at a halfdozen or more jobsites,involving a work stoppage by em-ployees of Hansen and between 18 and 20 of his subcontrac-tors,many of whom had no contract with the CarpentersUnion.Boe testified that,while the dis.pute arose at the OrpheumBuildin&,he believed the Union s remedy was the use ofeconomic sanctions against Hansen in its entire work, eventhough such remedy was not spelled out, he said, in theagreement.The picket signs read that Carpenters Local 948was on strike against Hansen,"because of violation ofagreement.This dispute with the above contractor only."No effort was made to notify employees who did not workdirectly for Hansen as to the nature of the dispute and theobject of the strike other than that was said on the picketsigns.testified Boe.87The pay scalesfor thecarpenters (G C Exh 2) and the lathers (G.C Exh7) appear to be about the same PresidentMcChne testifiedthatthe Union'sdemand for damageswas about $1,200, which if paid,wouldadd over 20percent to Hansen's cost for the Frank's subcontract8Witnesses Johnson,for subcontractorNyestrom Electric; Lord, for sub-contractor Hagen Plumbing and Heating;and Frank,for subcontractorFrank's,whose employees are members of other unions, testified to theeffectiveness of the picketingby the Carpenters Union in causing their em-ployees to cease work and closedown theirjobs, commencingApril 17, at theSometime after April 20 (and before May1), the Unionwithdrew the pickets from the Orpheum Buildin . UnionRepresentative Boe testified that the International Carpen-tersUnion,with which his local is affiliated,requested himto remove the pickets from the Orpheum Building becauseof the status quo agreement between the Carpenters andLathers Unions respecting installation of metal studs (G.C.Exhs.8, 9, 10, discussed above). He complied,said Boe, butkept pickets on other jobsites because,he said, the commu-nication from the International Union had not mentionedother sites.The work stoppage remained generally effective.On April 30,1970, the agreement between Hansen andthe Union expired without renewal,and on May 1 the strikebecame a general economic strike for a new contract. Ac-cording to President McCline,picketing resumed at all job-sites(except one),including the Orpheum Building. Thepicket signs were changed and no longer reflected the alleg-ed contract violation by Hansen,said McCline.Subcontrac-tor Frank's had been able to get in a few days'work justprior to May 1, but on May 1 was shutdown with all othersin the general strike,stillneeding 3 days more to completehis subcontract.C.The Section 8(b)(4)(i)(ii)(B) FindingsThe foregoing facts establish that, in April 1970, UnionRepresentative Boe, on behalf of the Union, used the pre-text of a contract violation by the general contractor Han-sen to apply, and applied, the economic strike force of theUnion in an attempt to pressure the general contractor anduninvolved subcontractors into aiding the Unionin an illeg-itimate grab for the work of the lathers of subcontractorFrank's.The Union's objective in this maneuver was not the le 't-imate preservation of existing work of the carpenters. Onthe contrary, the status quo agreement of the Carpentersand Lathers International Unions hadestablished 5 yearsaggo, for all affiliated locals including this local Union, thatinstallation of metal studs for drywall is the work ofeither carpenters or lathers and (2) until a further agreementon jurisdiction was reached, both carpenters and latherswould abide by the assignments of such work made by therespective contractors having the jobs and would not pressor process claims to such work. Lrwon Representative Boe,an experienced and knowledgeable agent of the CarpentersLocal, was fully aware of the statusquo agreement (as wasHansen and Frank's and other Sioux City contractors whofollowed it), but Boe decided to jump the agreement andtake by force of economic pressure on the general contrac-tor and uninvolved subcontractors the subcontracted metalstud installation work in the Orpheum Building for his car-penters.He paid lipservice,only, to the status quo agree-ment by announcing that because of it he was not seekingreassignmentof the work from lathers to carpenters. He alsosaid he did not contest the right of Hansen to subcontractto Frank's. All he asked, said Boe, was merely the equivalentin dollars, fromHansen,of what the carpenters would haveearned if they had done the work (see fn.7, supra),on theground that the subcontractand assignmentof work to thelatherswere indeed improper. At this point, in his pro-nouncement,Boe had stopped giving even lip service to thestatus quoagreement.He ignored that it had become in fact,ifnot in physical location, a part or modification of thescope of work provision of the agreement between the Un-ion and Hansen 9 not unlike the settlement arrangement inOTheum and other buildings in which theyhad subcontracted workAt the very least, the status quo agreementreached bythe unionsappearsto include the contractors as third party beneficiaries (see G C Exh 10) CARPENTERS, LOCAL 948the scope of work provision for disputes over installing met-al studs for lath and plaster. (See fn.3, supra,and applicabletext.)Union Representative Boe's International CarpentersUnion rebuked him for ignoring the status quo agreementwith the Lathers Union(of whom the lathers performing theFrank's subcontract were a part)and requested him to with-draw his pickets. Boe's compliance was somewhat less thanbona fide.He pulled the pickets off the Orpheum Building,where the disputed work was being performed,but keptthem on other Hansen jobsites in Sioux City,on the groundthat the International's request did not mention the otherbuildings.The net result was that the general work stoppageby the employees of Hansen and the many subcontractorscontinued.As indicated,the primary labor dispute of the Union wasnot with contractorHansen orwith the bulk of his subcon-tractors,butwas with subcontractor Frank's becauseFrank's used lathers rather than carpenters to do the metalstud installation under its subcontract.Hansen and its othersubcontractors were secondary or neutral employers in theUnion'sdispute with Frank's.This is manifest(notwith-standing,Boe's alleged claim for money damages againstHansen) from Boe's assertions,both to the Hansen peopleand at the trial, that there would have been no problem ifcarpenters were doing the Frank's subcontract work andthat the claim for money damages would not have beenpressed if Hansen had persuaded Frank's to take the lathersoff the job.These statements by Boe,and his even more direct state-ment at the inception of the dispute to Hansen'sExpediterJacobsen,to get the lathers off the work because it belongedto the carpenters,give clear indication of the secondarynature of the alleged damage claim against Hansen and thesecondary nature of the economic pressure allegedly to en-force only the claim.In actuality,by picketing and strikingHansen and his subcontractors,the pressure was on themto get subcontractor Frank'soff the job,unless Frank'scomplied with the Union demand to use carpenters in placeof lathers.Indeed,the secondary boycott,which the(local) Unionsought to obtain from the neutrals,was calculated to pro-mote the Union's violation of its own contract undertaking,an undertaking to refrain from making jurisdictional claimsof work,for carpenters,on contractors or subcontractorswho by the undertaking could use either lathers or carpen-ters.A not dissimilar attempt by a union, using a strike againstthe general contractor to pressure him to make his subcon-tractor fire lathers and rehire carpenters,was held to be aclassic example of secondary coercion in violation of Sec-tion 8(b)(4)(ii))(ii)(B) of theAct, inN.L.R.B. v. CarpentersDistrict Council of New Orleans,407 F.2d 804(C.A. 5). Ashere,the subcontract did not require the subcontractor touse carpenters(though there was not present,as here, thepositive contract inhibition on the union to refrain fromrequiring it). The union argued that it didn't suggest that thecontractor"cease doing business"with the subcontractor,in the literal words of the statute,but rather preferred thatthe relationship not be severed if the contractor would influ-ence the subcontractor to use carpenters.Itwas held thatthe "cease doing business"provision of the statute encom-passed use of secondary pressure to cause a serious disrup-tion of the existing business relationship,even though thedisruption was less than total cancellation of the businessconnection between the primary employer(subcontractor)and secondary or neutral employer(contractor). The objec-tive of the union's secondary pressure,said the court, was487to force the contractor to cease doingbusinesswith thesubcontractor under the existing contractualarrangementand to coerce the adding of a new condition.Likewise here, though the Union did not explicitly de-mand that Hansen cancel the subcontract with Frank's, thedemand, enforced by strike, that Hansen pay twice for thework (in the form of damages to the Union) if the subcon-tractor refused to use the Union'smembers(and Frank'sdid refuse) left Hansen with no realisticalternativebut can-cellation of the subcontract if it capitulated. Compare,N.L.R.B. v. Local 3, International Brotherhood of ElectricalWorkers,325 F.2d 561 (C.A. 2), enf. 140 NLRB 729, findinga Section 8(b)(4)(B) violation. As observed by the Board,140 NLRB at 730, acquiescence by the contractor and sub-contractor in the forced imposition of an addedconditionof performance would require that the contractor ceasedoing business with the subcontractor on the basis of theiroriginal arrangement.10Even if it be assumed, as union counsel argues contraryto the fact, that contractor Hansen breachedits agreementwith the Union by not requiring in the subcontract thatsubcontractor Frank's use carpenters, the lawis establishedthat secondary coercion on the neutral or secondary em-ployer with whom the Union has its contractualarrange-ment cannot be justified by the contractualarrangement,and his breach of that contractualarrangement is not adefense to the secondary coercion by the Union,N.L.R.B.v.Carpenters District Council of New Orleans, supra, 407F.2d 804, 806-807, citing and relying onLocal 1976, UnitedBrotherhood of Carpenters v. N.L.R.B. (Sand Door),357 U.S.93.A secondary subcontractingclause(permitted in theconstruction industry under the provisoto Section 8(e) ofthe Act) may not be enforced through economic action,such as the picketing and strike invoked here, but may beenforced only through a lawsuit.Orange Belt District Coun-cil of Painters v. N.L.R.B., 328 F.2d 534, 537 (C.A.D.C.).11In my view, the picketing and strike by the Union ofcontractor Hansen and its subcontractorsat the Hansen10Accord,finding a Section 8(b)(4) violation on less than a total cessationof an existing business relationship,N L R B v MilkWagon Drivers UnionLocal 753,335 F 2d 326,328-329(C.A 7) Acontrary view, of the ThirdCircuit,NL R B v Local 825, International Union of Operating Engineers,410 F 2d 5 (C A 3),is undergoing review by the SupremeCourton challengeof the Board,N LR B v. Local 825, International Union of OperatingEngi-neersandBurns and Roe v. Local825,International Union of OperatingEngi-neers,397 U S 90511The secondarysubcontracting clause,article VII of the agreement, rec-ognizes,as valid,subcontracting to persons who "observe wages, hours, andconditions of employment establishedby laborunions having jurisdictionover the typeof services."And, the scope of the work clause,article 1,section2(k), as modified or interpreted by the status quo agreement between theCarpenters Union and Lathers Union,recognizes that both unions havejurisdiction over the type of services(installation of metal studs for drywall)Subcontractor Frank's employed members of the Lathers Union under acollective-bargaining agreement with that union.Hence the difficulty ingiving any credence to union counsel's premise of a breach of the agreement,which in any event could be tested and remedied only by lawsuit and noteconomic actionUnion counsel puts his reliance onNationalWoodwork ManufacturersAssociationvNLRB,386 U.S 612, on an assumption that the labordispute here isprimarywith contractor Hansen for the preservation of exist-ing carpenters' work Union counsel studiously avoids comment on the statusquo agreement, which established that the work in issue is both lathers' andcarpenters'work Nonetheless,National Woodworkis not apposite,becausethe subcontracting clause and the Union's efforts were addressed to the laborrelations of subcontractor Frank's,who is the primary employer, rather thangeneral contractor Hansen As the Board recently observed,inCement Ma-sons LocalUnionNo 812,182 NLRB 928, 930,even assuming a lawful workpreservation object,since there were other objects in the picketing of thecontractor that violated Section 8(b)(4)(B), the picketing was unlawful 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDjobsites in Sioux City, in April 1970, was unlawful coercionon them to either require subcontractor Frank's to displacehis lathers with carpenters, or cease doinbusiness withFrank's, in violation of Section 8(b)(4)(i)(iii)(B).CONCLUSIONS OF LAW1.By picketing and striking contractor Hansen and itssubcontractors and inducing. their employees to refuse toperform any services, with an object of forcing Hansen andits subcontractors either to compel subcontractor Frank's todisplace his lathers with carpenters who are members of theCarpenters Union or cease doing business with Frank's, theUnion has engaged in unfair labor practices in violation ofSection 8(b)(4)(i(ii)(B) of the Act.2. The unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.provided in Section 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrderis enforced by a judgment of a United States Court of Appeals, thewords in the notice reading"Posted byOrder of the National Labor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment oftheUnited States Courts of Appeals Enforcingan Order ofthe NationalLaborRelations Board."13 In the event that the RecommendedOrderis adopted by the Board, thisprovision shall be modified to read"Notify saidRegional Director, inwriting,within10 daysfrom the date of this order,what steps Respondenthas takento complytherewith "THE REMEDYItwill be recommended that the Union cease and desistfrom the unfair labor practices,post the notices provided forherein,and return additional signed copies of the notices fordistributionby theRegional Director to the contractor andsubcontractors for posting, if theyare willing.RECOMMENDED ORDERUpon the foregoing findings and conclusions, and uponthe entire record, it is recommended that the Union, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging employees ofHansen orits subcontractors to engage in, a strike or picket-ing or refusal to perform services in the course of employ-ment, or otherwise threatening or coercing Hansen or itssubcontractors, where an object thereof is to force Hansenor its subcontractors to cease doing businesswith subcon-tractor Frank's, or to force Frank's to displace in its worklathers with carpenters, or to force Frank's to recognize andbargain with the Union has not been certified as such repre-sentative under the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post in conspicuous, places in the Union's businessoffices and meeting halls, including all places where noticesto members are customarily posted, copies of the attachednotice marked "Appendix.' -Immediately upon receipt ofcopies of said notice, on forms to be provided by the Re-gional Director for Region 18, the Union shall cause thecopies to be signed by one of its authorized representativesand to be posted and to remain posted for 60 consecutivedays thereafter. Reasonable steps shall be taken by the Un-ion to insure that the notices are not altered, defaced, orcovered by any other material.12(b)Return to the Regional Director for Region 18, bymail or otherwise, a sufficient number (as determined byhim) of the signed copies of the notice for posting by Han-sen, Frank's, and others of Hansen's subcontractors, if theyare willing, at all locations where notices to employees andcontractors and subcontractors are customarily posted.(c) Notify the Regional Director for Region 18, in wnting,within 20 days from the date of the receipt of this decision,what steps the Union has taken to comply therewith.I312 In the event no exceptions are filedas provided by Section 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,recommendations,and Recommended Order herein shall, asAPPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of The UnitedStates GovernmentAfter a trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice:WE WILL NOTengage in,and WE WILL NOT induce orencourage employees of Chris Hansen ConstructionCo., Inc., or employees of its subcontractors,to engagein, a strike or icketing or refusal to perform servicesin the course of employment, for the purposes of forc-ing Hansen or its subcontractors to cease doing bus-inesswith subcontractor Frank's Plastering Company,or to force Frank's to displace in its work lathers withcarpenters, or to force Frank's to recognize and bar-gain with this Union as the representative of any ofFrank's employees when this Union has not been certi-fied as such a representative.WE WILL NOT in any other way threaten or coerceHansen or its subcontractors for the above-named pur-posesUNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,LOCAL No948,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsrovisions,may be directed to the Board's Office, 316Fepderal Building, 110 South Fourth Street, Minneapolis,Minnesota 55401, Telephone 612-725-2611.